Order, Supreme Court, New York County (Renee A. White, J.), entered December 11, 2012, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure (see People v Cintron, 12 NY3d 60, *47270 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant did not demonstrate any mitigating factors, not already taken into account in the risk assessment instrument, that would warrant a downward departure, given the egregiousness of defendant’s sexual offenses. We have considered and rejected defendant’s remaining arguments.
Concur—Gonzalez, P.J., Sweeny, Moskowitz, Freedman and Kapnick, JJ.